[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-13034                 ELEVENTH CIRCUIT
                                                            DECEMBER 29, 2008
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                          Agency Nos. A95-553-639,
                                A95-553-640

ANDRES OLIVERA,
ERIKA PATRICIA PEDRAZA,

                                                                      Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (December 29, 2008)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Petitioner Andres Olivera (“Olivera”), a native and citizen of Colombia,
appeals from the Board of Immigration Appeal’s (“BIA”) decision, affirming the

Immigration Judge’s (“IJ”) order denying asylum, and withholding of removal

under the Immigration and Nationality Act (“INA”) and the Convention Against

Torture (“CAT”). On appeal, Olivera argues that the IJ’s adverse credibility

determination was clearly erroneous, and further asserts that he established past

persecution, and a well-founded fear of future persecution so as to qualify him for

asylum relief, and that he was eligible for withholding of removal under the CAT.

      Where, as here, the BIA issues its own decision, our review is limited only

to that decision, except to the extent that it expressly adopts the IJ’s decision. See

Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). An IJ’s credibility

determinations are reviewed under the substantial evidence standard, which

provides that an IJ’s decision will not be reversed, unless the evidence compels a

reasonable factfinder to find otherwise. Chen v. U.S. Att’y Gen., 463 F.3d 1228,

1230-31 (11th Cir. 2006) (internal quotations omitted). We must affirm if the

decision “is supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Bigler v. U.S. Att’y Gen., 451 F.3d 728, 732 (11th

Cir. 2006) (citation and quotation omitted). “The trier of fact must determine

credibility, and [we] may not substitute [our] judgment for that of the [IJ] with

respect to credibility findings.” D-Muhumed v. United States Att’y Gen., 388 F.3d
814, 818 (11th Cir. 2004).
                                           2
      The fact that an applicant provides “tenable” explanations concerning the

“implausible aspects of his claim” does not compel a finding that the IJ’s or BIA’s

credibility determination was not supported by substantial evidence, particularly

where the applicant does not provide corroborating evidence. Chen, 463 F.3d at

1233. When an asylum applicant produces no evidence other than his testimony,

an adverse credibility determination is alone sufficient to support the denial of an

application for asylum and withholding of removal. Ruiz v. United States Att’y

Gen., 440 F.3d 1247, 1255 (11th Cir. 2006). On the other hand, if the applicant

produces other evidence of his persecution, “it is not sufficient for the IJ [or BIA]

to rely solely on an adverse credibility determination in those instances.” Id.

      Here, the IJ’s adverse credibility determination is supported by substantial

evidence. Moreover, because Olivera failed to provide corroborating evidence in

support of his claim, the adverse credibility determination is sufficient to support

the denial of is petition. Accordingly, we deny his petition for review.

      PETITION DENIED.




                                           3